Citation Nr: 0722785	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for frostbite of the 
hands and feet.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to an initial compensable evaluation for 
essential thrombocythemia.

6.  Entitlement to a higher initial evaluation for 
impingement syndrome, status post arthroscopic debridement of 
the right shoulder, rated as 0 percent disabling from June 1, 
2002 to November 25, 2002, and 10 percent disabling from 
November 26, 2002.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1980 to May 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Atlanta, Georgia, and Pittsburgh, 
Pennsylvania.  The veteran now resides in the jurisdiction of 
the RO in Baltimore, Maryland, which certified his appeal to 
the Board for appellate review.

The veteran and his spouse testified in support of the claims 
on appeal at a hearing held in Washington, D.C., in May 2007, 
before the undersigned Veterans Law Judge.

The Board addresses the issues of entitlement to service 
connection for migraine headaches and a left shoulder 
disorder and entitlement to an initial compensable evaluation 
for essential thrombocythemia in the Remand portion of the 
decision below and REMANDS these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a right knee 
disorder.

3.  The veteran does not currently have frostbite of the 
hands and feet or residuals thereof.

4.  From June 1, 2002 to November 25, 2002, the veteran's 
right shoulder disability manifested as pain, increased on 
motion, and weakness.

5.  Since November 26, 2002, the veteran's right shoulder 
disability has worsened, manifesting primarily as pain, 
increased on motion, weakness and limitation of motion, 
including an inability to abduct beyond shoulder level.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  Frostbite of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for entitlement to an initial 10 percent 
evaluation for impingement syndrome, status post arthroscopic 
debridement of the right shoulder, from June 1, 2002 to 
November 25, 2002, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2006). 

4.  The criteria for entitlement to an initial 20 percent 
evaluation for impingement syndrome, status post arthroscopic 
debridement of the right shoulder, from November 26, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5201 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

The RO provided the veteran VCAA notice on the claims being 
decided by letters dated June 2002, June 2003 and April 2004, 
before initially deciding those claims in rating decisions 
dated September 2002 and May 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice considered in conjunction with the 
content of another letter VA sent to the veteran in August 
2005 and a supplemental statement of the case issued in May 
2006 reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  

In the notice letters, the RO acknowledged the claims being 
decided, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran all pertinent information on 
disability evaluations and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any evidence or 
information he had that he thought would support his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service private 
treatment records.  The RO also afforded the veteran VA 
examinations, during which VA examiners discussed the 
presence, etiology and severity of the disorders at issue in 
this appeal.  The veteran does not now assert that the 
reports of these examinations are inadequate to decide the 
claims at issue in this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for a 
right knee disorder and frostbite of the hands and feet.  
According to his written statements, submitted during the 
course of this appeal, and a transcript of his hearing 
testimony, presented in May 2007, in service, he suffered 
frostbite of the hands and feet, complained of tingling, 
swelling and aching in his hands and feet and right knee 
problems, and was diagnosed with degenerative joint disease 
of the right knees.  Allegedly, since discharge, he has 
experienced residuals of the frostbite and the degenerative 
joint disease.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Right Knee

Service medical records show that during service, in March 
1996, the veteran sought treatment for right knee pain and 
aching.  A medical professional diagnosed mild right knee 
degenerative joint disease (not based on x-rays) and issued 
the veteran a brace.  Thereafter, during a retirement 
examination conducted in January 2002, the veteran reported 
that he had had knee trouble, including soreness and 
stiffness.  A medical professional noted a normal clinical 
evaluation of the veteran's lower extremities.  

Since discharge, including during VA examinations conducted 
in August 2002 and July 2005, and private treatment visits, 
the veteran never mentioned any residual right knee problems.  
Moreover, no medical professional diagnosed a right knee 
disorder.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has a right knee 
disorder.  Such assertions may not be considered competent 
evidence of a current disability as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing a right knee disorder, the Board concludes that a 
right knee disorder was not incurred in or aggravated by 
service.  The evidence in this case is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim.  Rather, 
as a preponderance of the evidence is against the claim, it 
must be denied.

2.  Frostbite of the Hands and Feet

Service medical records show that, on retirement examination 
conducted in January 2002, the veteran reported that he had 
suffered frostbite of the hands and feet in 1981, while 
serving in Germany.  Allegedly, records of the incident were 
lost.  A medical professional noted a normal clinical 
evaluation of the veteran's skin and upper and lower 
extremities.  

Since discharge, including during VA examinations conducted 
in August 2002 and July 2005, and private treatment visits, 
the veteran never mentioned any residual problems affecting 
his hands and feet.  Moreover, no medical professional 
diagnosed residuals of frostbite.  

Again, the veteran's assertions represent the only evidence 
of record establishing that he currently has residuals of 
frostbite of the hands and feet.  Under Espiritu v. 
Derwinski, 2 Vet. App. at 494-95, such assertions may not be 
considered competent evidence of a current disability.  
Inasmuch as there is no competent medical evidence of record 
diagnosing residuals of frostbite of the hands and feet, the 
Board concludes that such a condition was not incurred in or 
aggravated by service.  The evidence in this case is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.

B.  Claim for Higher Initial Evaluation

The veteran seeks a higher initial evaluation for his 
service-connected right shoulder disability.  He asserts that 
the initial 0 and 10 percent evaluations assigned this 
disability do not accurately reflect the severity of his 
right shoulder symptomatology.  Such symptomatology allegedly 
includes popping, pain, itchy post-operative scars, weakness, 
loss of motion and fatigue on use, symptoms that hinder his 
ability to play sports, work out and lift certain objects and 
necessitate the use of pain medication.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The RO has rated the veteran's right shoulder disability as 0 
percent disabling from June 1, 2002 to November 25, 2002 and 
10 percent disabling from November 26, 2002, pursuant to DC 
5203.  DC 5203 provides that a 10 percent evaluation is 
assignable for malunion of the major or minor clavicle or 
scapula, or nonunion of the major or minor clavicle or 
scapula without loose movement.  A 20 percent evaluation is 
assignable for nonunion of the major or minor clavicle or 
scapula with loose movement, or dislocation of the major or 
minor clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203 
(2006).

Also applicable to the veteran's claim are DCs 5003 and 5201.  
DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).  The 
appropriate DC for the specific joint involved in this case 
is DC 5201.

DC 5201 provides that a 20 percent evaluation is assignable 
for limitation of motion of the major or minor arm at 
shoulder level, or for limitation of motion of the minor arm 
midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level, or for 
limitation of motion of the minor arm to 25 degrees from 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from side.  38 
C.F.R. § 4.71a, DC 5201 (2006). 

Compensable evaluations are also assignable under DCs 5200 
and 5202 in certain cases if the evidence establishes 
ankylosis of scapulohumeral articulation and/or malunion of 
the humerus with moderate deformity.  38 C.F.R. § 4.71a, DCs 
5200, 5202 (2006).

In this case, the evidence establishes that the veteran's 
right shoulder disability picture more nearly approximates 
the criteria for higher initial evaluations under applicable 
regulations and DCs.

1.  Prior to November 26, 2002

During service, the veteran was treated and placed on 
physical profile for right shoulder complaints, including 
pain and numbness.  Medical professionals attributed these 
symptoms to a rotator cuff injury and impingement syndrome.  

Since discharge, the veteran has continued to report right 
shoulder complaints and has received private outpatient 
treatment, including multiple surgeries, for right shoulder 
symptoms.  As well, he has undergone VA examinations of his 
right shoulder.  

During a VA examination conducted in August 2002, he reported 
right shoulder pain, which increased on exertion and physical 
or prolonged activity.  The examiner noted no right shoulder 
abnormalities.  He indicated that the veteran had normal 
range of motion, including on repetitive testing, without 
pain and with sustained posture.  He further indicated that 
the pain the veteran was experiencing was of no clinical 
significance or relevance and that x-rays showed no right 
shoulder abnormalities.  

Thereafter, beginning the same month as the VA examination, 
the veteran received private treatment, including a steroid 
injection and physical therapy, for right shoulder pain and 
weakness.  The injection reportedly eased the right shoulder 
symptoms for two weeks and the physical therapy failed.  

The right shoulder pain and weakness noted during and after 
discharge are not contemplated in the 0 percent evaluation 
assigned the veteran's right shoulder disability prior to 
November 26, 2002.  Such symptoms, increased on activity, 
warrant the assignment of an initial 10 percent evaluation 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, for this particular time 
period.  The veteran's right shoulder disability does not 
warrant the assignment of an initial evaluation in excess of 
10 percent because, during the time period at issue, it did 
not hinder the veteran's ability to move his right arm beyond 
shoulder level, did not cause ankylosis of scapulohumeral 
articulation, and did not involve malunion of the humerus or 
nonunion of the clavicle or scapula.  

2.  Since November 26, 2002

The veteran's right shoulder disability has worsened since 
November 26, 2002.  
X-rays taken on that day revealed a lesion on the veteran's 
right shoulder.  On November 27, 2002, the veteran underwent 
arthroscopic debridement of the right shoulder.  Thereafter, 
one physician diagnosed the veteran with right shoulder 
chondromalacia; another physician diagnosed him with advanced 
arthritis of the right shoulder. 

During private outpatient treatment visits the following 
year, beginning in September 2003, the veteran again 
complained of right shoulder pain.  Treatment providers 
objectively confirmed the pain, increased on activity, and 
noted limited range of motion of the right shoulder.  In 
November 2003, one treatment provider indicated that the 
veteran had significant decreased range of motion and 
strength in his right shoulder.  In February 2004, another 
provider noted abduction to 180 degrees, adduction to 45 
degrees and external rotation to 40 degrees.  He administered 
another steroid injection, which provided good, but temporary 
relief.

In May 2004, the veteran underwent right shoulder surgery, or 
more specifically, a right acromioplasty.  In July and August 
2004, he reported pain with popping and on motion, and 
crepitus, symptoms that necessitated another injection.  A 
treatment provider indicated that x-rays showed degenerative 
joint disease of the right shoulder.  Thereafter, another 
treatment provider noted guarding and increased pain and 
recommended continuing physical therapy.  From September 2004 
to March 2005, the veteran had abduction of the right 
shoulder, at worst, to 110 degrees and, at best, to 125 
degrees, both with pain.  As well, he had flexion of the 
right shoulder, at worst, to 128 degrees and, at best, to 156 
degrees, both with pain.

During a VA orthopedic examination conducted in July 2005, 
the veteran reported that his right shoulder disability had 
worsened, necessitated two surgeries, involved considerable 
restriction with regard to lifting his right arm, and 
completely hindered his ability to grasp things overhead due 
to weakness.  The examiner noted healed postoperative scars, 
pressure and pain in the right shoulder joint area, abduction 
to 70 degrees, external rotation to 80 degrees, internal 
rotation to 30 degrees, and snapping and pain on motion.  X-
rays and an ultrasound of the right shoulder showed an 
inflammation zone and bursitis.  The examiner concluded that 
the veteran had extremely painful functional restriction of 
the right shoulder joint.

Clearly, the veteran's right shoulder disability has 
worsened, is not responding to treatment, including surgery, 
and now causes more severe limitation of motion, including an 
inability to abduct beyond shoulder level.  See 38 C.F.R. 
§ 4.71, Plate I (2006) (showing shoulder level as 90 
degrees).  This degree of severity warrants the assignment of 
a 20 percent evaluation for the veteran's right shoulder 
disability from November 26, 2002, when it began to worsen.  

The veteran's right shoulder disability does not warrant the 
assignment of an initial evaluation in excess of 20 percent 
because, during the time period at issue, it did not limit 
the veteran's ability to move his right arm to midway between 
his side and shoulder, did not cause ankylosis of 
scapulohumeral articulation, and did not involve malunion of 
the humerus.  

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should his right shoulder 
disability picture change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an initial 10 percent 
evaluation for impingement syndrome, status post arthroscopic 
debridement of the right shoulder, from June 1, 2002 to 
November 25, 2002, and an initial 20 percent evaluation, from 
November 26, 2002, have been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  


ORDER

Service connection for a right knee disorder is denied.

Service connection for frostbite of the hands and feet is 
denied.

An initial 10 percent evaluation for impingement syndrome, 
status post arthroscopic debridement of the right shoulder, 
from June 1, 2002 to November 25, 2002, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  

An initial 20 percent evaluation for impingement syndrome, 
status post arthroscopic debridement of the right shoulder, 
from November 26, 2002, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  


REMAND

The veteran also claims entitlement to service connection for 
migraine headaches and a left shoulder disorder and an 
initial compensable evaluation for essential thrombocythemia.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  VA scheduled the veteran for such examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  First, therein, the examiners did not address 
whether a relationship exists between the veteran's headaches 
and left shoulder disorder and documented in-service 
headaches and left shoulder complaints.  Second, since the 
veteran underwent his most recent examination in support of 
his claim for a higher initial evaluation for essential 
thrombocythemia, he has submitted medical records showing 
extensive treatment for the condition, an increase in 
severity of allegedly related symptomatology, and a change in 
platelet count.  Given this evidence, another examination is 
necessary so that an examiner can discuss the current level 
of impairment caused by the veteran's essential 
thrombocythemia.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for migraine 
headaches and a left shoulder disorder.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
migraine headaches and/or a left 
shoulder disorder; 

b) if so, indicate whether each 
disorder is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
including documented in-service 
headaches and left shoulder 
complaints; 

c) also indicate whether the 
headaches are due to the veteran's 
service-connected essential 
thrombocythemia; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a higher initial evaluation 
for essential thrombocythemia.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all symptoms associated with 
the veteran's service-connected 
essential thrombocythemia, 
including, if appropriate, 
headaches, dizziness, impaired 
vision, facial numbness, tingling in 
the face and arms, nausea, black-
outs, and hypertension; 

b) describe the severity of each 
symptom and indicate how frequently 
it manifests;

c) indicate whether the veteran's 
service-connected essential 
thrombocythemia is stable, 
controlled by medication; 

d) indicate whether essential 
thrombocythemia affects the same 
functions as primary 
thrombocytopenia, pursuant to which 
the veteran is rated by analogy, and 
whether the anatomical localization 
and symptomatology of both 
conditions are closely analogous; 
and  

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which was 
submitted directly to the Board in May 
2007.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


